5:20-cv-00085-DCN        Date Filed 02/23/21    Entry Number 29       Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

    GLORIA GREEN,                                )
                                                 )      No. 5:20-cv-0085-DCN-KDW
                           Plaintiff,            )
                                                 )
                   vs.                           )
                                                 )                ORDER
    ANDREW SAUL, Acting Commissioner             )
    of Social Security,1                         )
                                                 )
                           Defendant.            )
                                                 )

           This matter is before the court on Magistrate Judge Kaymani D. West’s report and

    recommendation (“R&R”) that the court affirm Acting Commissioner of Social Security

    Andrew Saul’s (“Commissioner”) decision denying claimant Gloria Green’s (“Green”)

    application for disability insurance benefits (“DIB”) and supplemental security income

    (“SSI”). For the reasons set forth below, the court adopts the R&R and affirms the

    decision of the Commissioner.

                                        I. BACKGROUND

           A. Procedural History

           Green filed an application for DIB and SSI on March 20, 2017, alleging a

    disability onset date of February 10, 2016. The Social Security Administration (“the

    Agency”) denied Green’s application initially and upon reconsideration. Green requested

    a hearing before an administrative law judge (“ALJ”), and ALJ Lauren Logan Benedict

    presided over a hearing held on April 2, 2019. In a decision issued on April 16, 2019, the


           1
             Andrew Saul is now the Acting Commissioner of Social Security. Pursuant to
    Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul is automatically
    substituted for Nancy A. Berryhill, former Commissioner, as the defendant in this
    lawsuit.
                                                1
5:20-cv-00085-DCN       Date Filed 02/23/21      Entry Number 29        Page 2 of 16




    ALJ determined that Green was not disabled within the meaning of the Act. Green

    requested review of the 2019 ALJ decision, and on December 16, 2019, the Appeals

    Council denied Green’s request for review, making the ALJ’s decision the final decision

    of the Commissioner.

           Green filed this civil action seeking review of the ALJ’s decision on January 8,

    2020. ECF. No. 1, Compl. Pursuant to 28 U.S.C. § 636 and Local Civ. Rule

    73.02(B)(2)(a)(D.S.C.), the matter was assigned to Magistrate Judge West, who issued an

    R&R on December 18, 2020, recommending that this court affirm the ALJ’s decision.

    ECF. No. 23. Green filed objections to the R&R on December 23, 2020, ECF No. 25,

    and the Commissioner responded to the objections on January 5, 2021, ECF No. 26. The

    matter is now ripe for the court’s review.

           B. Medical History

           The parties are familiar with Green’s medical history, the facts of which are ably

    recited by the R&R. As such, the court dispenses with a lengthy recitation thereof and

    instead briefly accounts those facts material to its review of Green’s objections to the

    R&R. In 2011, Green worked for an automotive component manufacturer, assembling

    car parts and lifting no more than 45-50 pounds. Green alleges that she stopped working

    on March 29, 2011 due to pain associated with her right hand, left arm, shoulder, and

    neck, and has not engaged in gainful employment since that time. Green claims that the

    pain in her shoulder and neck has increased since her disability onset date and that she is

    no longer able to grasp with her dominant right hand. Further, Green alleges that she has

    been diagnosed with carpal tunnel syndrome but notes that her doctor did not recommend

    surgery. Green also states that she has struggled with depression since the death of her



                                                 2
5:20-cv-00085-DCN          Date Filed 02/23/21    Entry Number 29        Page 3 of 16




    mother and receives treatment for her mental health, including prescription medication,

    from a psychiatrist.

           C. ALJ’s Decision

           The Social Security Act defines “disability” as the “inability to engage in any

    substantial gainful activity by reason of any medically determinable physical or mental

    impairment which can be expected to result in death or which has lasted or can be

    expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

    § 423(d)(1)(A); 20 C.F.R. § 404.1505. The Social Security regulations establish a five-

    step sequential evaluation process to determine whether a claimant is disabled. See 20

    C.F.R. §§ 404.1520, 416.920. Under this process, the ALJ must determine whether the

    claimant: (1) is currently engaged in substantial gainful activity; (2) has a severe

    impairment; (3) has an impairment which equals an impairment contained in 20 C.F.R. §

    404, Subpt. P, App’x 1, which warrants a finding of disability without considering

    vocational factors; (4) if not, whether the claimant has an impairment which prevents him

    or her from performing past relevant work; and (5) if so, whether the claimant is able to

    perform other work considering both his or her remaining physical and mental capacities

    (defined by his or her residual functional capacity) and his or her vocational capabilities

    (age, education, and past work experience) to adjust to a new job. See 20 C.F.R.

    § 404.1520; Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981). The applicant bears the

    burden of proof during the first four steps of the inquiry, while the burden shifts to the

    Commissioner for the final step. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995)

    (citing Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992)). “If an applicant’s claim fails




                                                  3
5:20-cv-00085-DCN       Date Filed 02/23/21      Entry Number 29         Page 4 of 16




    at any step of the [sequential evaluation] process, the ALJ need not advance to the

    subsequent steps.” Id. (citing Hunter, 993 F.2d at 35).

           To determine whether Green was disabled at any point between her alleged onset

    date of February 10, 2016 and her date of last insured, December 31, 2016, the ALJ

    employed the statutorily required five-step evaluation process. At step one, the ALJ

    found that Green did not engage in substantial gainful employment during the period

    between her alleged onset date and date of last insured. Tr. 12. At step two, the ALJ

    determined that Green has the following severe impairments: degenerative disc disease of

    the cervical spine; cervical neuropathy; synovitis and tenosynovitis of the right hand, and

    right carpal tunnel syndrome. Tr. 12. At step three, the ALJ found that Green’s

    impairments or combination thereof did meet or medically equal the severity of one of

    the impairments listed in the Agency’s Listing of Impairments. Tr. 14. Before reaching

    the fourth step, the ALJ determined that Green retained the residual functional capacity

    (“RFC”) to

           perform light work as defined in 20 CFR 404.1567(B) and 416.967(B)[,]
           except: pushing and pulling with the right upper extremity is limited to
           frequent; no ladders, rope or scaffold and no crawling; other postural
           activities could be performed occasionally; occasional overhead reaching
           with the right upper extremity; and the frequent right upper extremity
           handling and fingering.

    Tr. 14. At the fourth step, the ALJ found that Green is capable of performing past

    relevant work as a parts assembler and inspector. Tr. 18. Reaching an answer that ended

    the inquiry at step four, the ALJ concluded the Green was not disabled under the meaning

    of the Act during the period at issue without reaching the fifth step. Tr. 20.




                                                  4
5:20-cv-00085-DCN        Date Filed 02/23/21       Entry Number 29        Page 5 of 16




                                          II. STANDARD

           This court is charged with conducting a de novo review of any portion of the

    Magistrate Judge’s R&R to which specific, written objections are made. 28 U.S.C. §

    636(b)(1). A party’s failure to object is accepted as agreement with the conclusions of

    the Magistrate Judge. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985). The

    recommendation of the Magistrate Judge carries no presumptive weight, and the

    responsibility to make a final determination rests with this court. Mathews v. Weber, 423

    U.S. 261, 270–71 (1976). However, de novo review is unnecessary when a party makes

    general and conclusory objections without directing a court’s attention to a specific error

    in the Magistrate Judge’s proposed findings. Orpiano v. Johnson, 687 F.2d 44, 47 (4th

    Cir. 1982). In the absence of a specific objection, the court reviews the R&R only for

    clear error. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

    2005) (citation omitted).

           Judicial review of the Commissioner’s final decision regarding disability benefits

    “is limited to determining whether the findings of the [Commissioner] are supported by

    substantial evidence and whether the correct law was applied.” Hays v. Sullivan, 907

    F.2d 1453, 1456 (4th Cir. 1990). Substantial evidence is “more than a mere scintilla of

    evidence but may be somewhat less than a preponderance.” Id. (internal citations

    omitted). “[I]t is not within the province of a reviewing court to determine the weight of

    the evidence, nor is it the court’s function to substitute its judgment for that of the

    [Commissioner] if his decision is supported by substantial evidence.” Id. Where

    conflicting evidence “allows reasonable minds to differ as to whether a claimant is




                                                   5
5:20-cv-00085-DCN        Date Filed 02/23/21       Entry Number 29          Page 6 of 16




    disabled, the responsibility for that decision falls on the [ALJ],” not on the reviewing

    court. Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996) (internal citation omitted).

    Although the district court’s role is limited, “it does not follow . . . that the findings of the

    administrative agency are to be mechanically accepted. The statutorily granted review

    contemplates more than an uncritical rubber stamping of the administrative action.”

    Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). Further, although the court will not

    reweigh the evidence considered, the Commissioner’s findings of fact are not binding

    where they are based on an improper legal standard. Coffman v. Bowen, 829 F.2d 514,

    519 (4th Cir. 1987).

                                         III. DISCUSSION

             Green objects to the R&R on three grounds. First, Green argues that the R&R

    failed to acknowledge that the ALJ improperly weighed the opinion of Green’s treating

    physician, Dr. Matthew Delfino. Green’s second and third objections relate to the R&R's

    finding that the ALJ properly assessed Green’s RFC. As a second objection, Green

    argues that the ALJ did not consider the combined effects of Green's impairments. And

    as a third objection, Green argues that the ALJ did not properly consider her mental

    capabilities in her RFC. The court addresses each objection in turn, finding each without

    merit.

             A. Dr. Delfino’s Medical Opinion

             Green first contends that the ALJ credited the opinions of non-examining sources

    over the opinions of her treating medical source, Dr. Delfino, and that the R&R erred in

    accepting the ALJ’s assessment. The court disagrees.




                                                    6
5:20-cv-00085-DCN        Date Filed 02/23/21       Entry Number 29         Page 7 of 16




             Regardless of the source, an ALJ must evaluate every medical opinion a claimant

    provides. 20 C.F.R. § 404.1527(c). Where a claimant provides an opinion from a

    “treating source,” the opinion is generally entitled to significant weight in the

    determination of disability under the treating physician rule. 20 C.F.R. § 404.1527(c)(2);

    see Mitchell v. Schweiker, 699 F.2d 185, 187 (4th Cir. 1983). In fact, the regulations

    demand that a medical opinion from a treating source be afforded “controlling weight”

    where it is “well-supported by medically acceptable clinical and laboratory diagnostic

    techniques and is not inconsistent with the other substantial evidence in [the] case

    record.” 20 C.F.R. § 404.1527(c)(2). “By negative implication, if a physician's opinion

    is not supported by clinical evidence or if it is inconsistent with other substantial

    evidence, it should be accorded significantly less weight.” Craig v. Chater, 76 F.3d 585,

    590 (4th Cir. 1996). The Fourth Circuit has noted the treating physician rule makes good

    sense:

             treating physicians are given more weight ... since these sources are likely
             to be the medical professionals most able to provide a detailed, longitudinal
             picture of [a claimant's] medical impairment(s) and may bring a unique
             perspective to the medical evidence that cannot be obtained from the
             objective medical findings alone[ ].

    Lewis v. Berryhill, 858 F.3d 858, 867 (4th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c))

    (internal quotation marks omitted).

             Where an opinion is not entitled to deference under the treating physician rule, the

    ALJ still must apply several factors to determine the weight the opinion should be

    afforded. 20 C.F.R. § 404.1527(c)(2). Those factors are: (1) the length of the treatment

    relationship and the frequency of examination, (2) the nature and extent of the treatment

    relationship, (3) the supportability of the opinion, that is, the extent to which it is



                                                   7
5:20-cv-00085-DCN       Date Filed 02/23/21      Entry Number 29        Page 8 of 16




    consistent with medical signs and laboratory findings, (4) the consistency of the opinions

    with the record and other opinions, (5) whether the physician is a specialist, and (6) other

    factors that tend to support or contradict the opinion. 20 C.F.R. §§ 404.1527(c)(2)–(6).

    The ALJ must give “good reasons” in the decision for his or her assignment of weight to

    a treating source’s opinion, 20 C.F.R. §§ 404.1527(c)(2), meaning that the decision

           must contain specific reasons for the weight given to the treating source's
           medical opinion, supported by the evidence in the case record, and must be
           sufficiently specific to make clear to any subsequent reviewers the weight
           the adjudicator gave to the treating source's medical opinion and the reasons
           for that weight.

    SSR 96-2P.

           The Fourth Circuit does not mandate an express discussion of each factor, and this

    court has held that “an express discussion of each factor is not required as long as the

    ALJ demonstrates that he [or she] applied the . . . factors and provides good reasons for

    his decision.” Hendrix v. Astrue, 2010 WL 3448624, at *3 (D.S.C. Sept. 1, 2010). A

    district court will not disturb an ALJ’s determination as to the weight assigned to a

    medical opinion, including the opinion of a treating physician, “absent some indication

    that the ALJ has dredged up ‘specious inconsistencies’ or has not given good reason for

    the weight afforded a particular opinion.” Craft v. Apfel, 164 F.3d 624, 624 (4th Cir.

    1998) (per curiam) (unpublished table decision) (internal citation omitted).

           The record contains the opinion of Dr. Delfino, Green’s treating doctor at

    Regenesis Health Care, who completed a two-page medical statement regarding Green’s

    symptoms. Tr. 388-89. Dr. Delfino opined that Green’s medical conditions impair her

    ability to perform daily activities and/or work, that her symptoms would likely increase

    with physical activity, and that Green would require frequent rest periods. Tr. 388. The



                                                 8
5:20-cv-00085-DCN       Date Filed 02/23/21      Entry Number 29        Page 9 of 16




    ALJ accorded “little weight” to Dr. Delfino’s statements “because it is inconsistent with

    the medical record, which largely consists of his own treatment notes.” Tr. 17. The R&R

    determined that the ALJ was not required to give Dr Delfino’s opinion controlling

    weight, given the presence of “persuasive contrary evidence.” ECF No. 23 at 15 (quoting

    Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001)). The court agrees.

          The ALJ declined to afford Dr. Delfino’s opinion controlling weight, instead

    according it “little weight.” Tr. 17. The court finds that the ALJ sufficiently explained

    her decision, which is supported by substantial evidence in the record. The ALJ detailed

    the presence of contrary evidence that justified her evaluation:

          For example, Dr. Delfino states that the claimant’s alleged
          symptoms/restrictions are likely to increase with physical activity (Exhibit
          B4F, pg. 1). However, as noted above, the claimant reports that physical
          therapy through the YMCA and daily exercises have made her feel better.
          In addition, physical exams found throughout the record are largely
          unremarkable and do not support the level of limitation opined by Dr.
          Delfino.

    Tr. 17. The ALJ specifically detailed her reliance on physical exams from March 2016 to

    February 2019, which demonstrate that Green showed “no acute distress with normal

    respiratory findings, normal cardiovascular findings, normal abdomen, full and

    symmetric muscle strength noted, normal muscle tone without any atrophy or abnormal

    movements. . . no deformities noted, fully oriented . . . . ” Tr. 16–17. The ALJ also

    discussed Green’s activities of daily living, which are inconsistent with Dr. Delfino’s

    opinions. After considering the contrary evidence, the ALJ determined Dr. Delfino’s

    medical statements to be “inconsistent with the medical record” and his own treatment

    notes. Tr. 17. Because the court finds that the ALJ’s determination was based on

    medical evidence in the record, it cannot say that the ALJ “dredged up specious



                                                 9
5:20-cv-00085-DCN       Date Filed 02/23/21       Entry Number 29        Page 10 of 16




     inconsistencies.” Craft, 164 F.3d at 624. Thus, the court finds that the ALJ’s evaluation

     of Dr. Delfino’s opinion is complaint with the law and justified by substantial evidence.

            Green also argues that “the ALJ credited the opinions of non-examining sources

     rather than the longitudinal records of the treating source, Dr. Delfino.” ECF No. 25 at 2.

     As noted in the R&R and, the ALJ must consider all medical-source opinion and may

     accord less weight to the opinion of a treating physician in the presence of “persuasive

     contrary evidence.” Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001). The court has

     already determined that the ALJ’s evaluation of Dr. Delfino’s opinion was justified. The

     ALJ also gave “partial weight” to State agency consultants, noting that “their physical

     findings of a limited range of light work activity is overall consistent with the ultimate

     conclusions of this case.” Tr. 17. Based on the record, the court finds that the ALJ’s

     assessment of the opinions of the state agency consultants is supported by substantial

     evidence. As the R&R explained:

            Contrary to [Green]’s assertion, “State agency medical and psychological
            consultants are highly qualified physicians and psychologists who are
            experts in the evaluation of the medical issues in disability claims under the
            Act.” Here, the ALJ considered the findings of the State agency consultants
            and, for the very reasons cited by [Green], gave their physical findings
            partial weight, but noted “their physical findings of a limited range of light
            work activity is overall consistent with the ultimate conclusion in this case.”

     ECF No. 23 at 16. The ALJ explained that the consultants’ opinions are in line with the

     medical evidence, which “is overall sparse and unremarkable and simply does not

     support the severity of limitation as alleged by the claimant.” Tr. 15. The court agrees

     with the R&R that the ALJ’s assessment of the medical opinion evidence is valid.2


            2
             Green also seems to argue that the ALJ wrongly discredited Green’s subjective
     complaints. The heading of Green’s first objection reads, “The [R&R] fails to
     acknowledge that substantial evidence does not support the [ALJ]’s credibility
                                                  10
5:20-cv-00085-DCN       Date Filed 02/23/21       Entry Number 29         Page 11 of 16




            B. The ALJ’s Physical RFC Assessment

            Green argues that the ALJ failed to consider the combined effect of her

     impairments in her determination of Green’s RFC. The ALJ held that Green “has the

     residual functional capacity to perform light work as defined in CFR 404.1567(b) and

     416.968(b)” with certain postural, reaching, and handling, and fingering limitations. Tr.

     14. The court agrees with the R&R that the ALJ’s assessment is in line with the law and

     supported by substantial evidence.

            In formulating the RFC, the ALJ is to consider all impairments, even those that

     are not severe, “and revie[w] ‘all relevant medical and other evidence.’” Jackson v.

     Berryhill, 2017 WL 685603, at *6 (E.D.N.C. Jan. 23, 2017). The ALJ must “first identify

     the individual’s functional limitations or restrictions and assess his or her work-related

     abilities on a function-by-function basis, including the functions listed in the regulations.”

     Monroe v. Colvin, 826 F.3d. 176, 187–88. The RFC must include a narrative discussion

     describing how the evidence supports each conclusion, citing specific medical facts such

     as laboratory findings and non-medical evidence like daily activities and observations.

     Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015). Additionally, the Fourth Circuit

     has held that “in evaluating the effect[ ] of various impairments . . . , the [ALJ] must

     consider the combined effect of a claimant’s impairments and not fragmentize them.”

     Walker v. Bowen, 889 F.2d 47, 50 (4th Cir. 1989) (citations omitted).




     determination.” ECF No. 25 at 2. Green fails to expound upon that argument in the body
     of her objection and fails to otherwise point the court to a specific error of the Magistrate
     Judge on that front. As such, the court need not address the assertion beyond clear-error
     review. See Orpiano, 687 F.2d at 47.

                                                  11
5:20-cv-00085-DCN         Date Filed 02/23/21      Entry Number 29        Page 12 of 16




               The court finds that the ALJ’s assessment of Green’s RFC, including

     consideration of the combined effect of Green’s impairments, was proper. The ALJ

     outlined the medical evidence supporting her assessment in a four-page discussion in her

     decision. Tr. 14–18. As the court has already discussed, the ALJ noted that the physical

     medical evidence was inconsistent with Green’s claimed impairments and that the record

     “is overall sparse and unremarkable and simply does not support the severity of limitation

     as alleged by the claimant.” Tr. 15. As one example of a more-specific, supportive

     finding, the ALJ noted:

               An exam showed [Green] to be in no acute distress with normal respiratory
               findings, normal cardiovascular findings, no peripheral edema, full and
               symmetric muscle strength noted, normal muscle tone without any atrophy
               or abnormal movements, normal gait and station, no clubbing, no cyanosis
               in the bilateral upper and lower extremities, fully oriented, normal speech,
               no cranialnerve abnormalities, no abnormality of coordination/cerebellum,
               normal gait and stance, euthymic mood with a normal memory and affect.

     Tr. 16.

               The ALJ also noted that, contrary to Green’s complaints about her impairments,

     medical evidence from August 2016 and February 2017 provides no indication of

     problems with her right hand as the physical exam records indicate that “her hands

     showed no abnormalities.” Tr. 15. As the ALJ discussed, medical examinations in 2018

     and 2019 also failed to report any problems with Green’s right hand. Tr. 17. Further, the

     ALJ’s decision makes clear that she considered Green’s alleged impairments in the

     aggregate, not in isolation.

               After careful consideration of the evidence, I find that [Green]’s medically
               determinable impairments could reasonably be expected to cause the
               alleged symptoms; however, [Green]’s statements concerning the intensity,
               persistence and limiting effects of these symptoms are not entirely
               consistent with the medical evidence and other evidence in the record for
               the reasons explained in this decision.

                                                   12
5:20-cv-00085-DCN       Date Filed 02/23/21       Entry Number 29        Page 13 of 16




     Tr. 18 (emphasis added). As such, Green’s objection that the ALJ failed to consider the

     combined effect of Green’s impairments in the RFC determination is without merit.

            Green also contends that the ALJ’s reliance on records indicating a lack of “acute

     distress” constitutes reversible error because Green need not establish that she is in “acute

     distress” to be considered disabled. Tr. 17-18. To be sure, the ALJ acknowledged the

     absence of findings of “acute distress” in the medical record. However, the absence of

     such findings mark only one example of the many medical findings that evince normal

     physical strength and thus run contrary to Green’s assertions of her limitations. In other

     words, the absence of “acute distress” findings constitute only a portion of the evidence

     on which the ALJ relied in her RFC assessment. As such, the court agrees with the R&R

     that the ALJ’s assessment of Green’s RFC is consistent with substantial evidence.

            C. ALJ’s Mental RFC Assessment

            Green contends that this case should be remanded for an appropriate assessment

     of Green’s mental RFC. Because the court finds no error, it disagrees.

            The regulations provide steps that must be applied in evaluating mental

     impairments and instruct the ALJ to follow a “special technique” to determine the

     severity of a claimant’s mental impairments. 20 C.F.R. §§ 404.1520a(a); 416.920a(a).

     Under that technique, the ALJ first evaluates the claimant’s pertinent symptoms, signs,

     and laboratory findings to substantiate the presence of a medically determinable mental

     impairment. Id. §§ 404.1520a(b)(1), 416.920a(b)(1). Then, the ALJ rates the claimant’s

     degree of functional limitation resulting from the impairment, id. §§ 404.1520a(b)(2),

     416.920a(b)(2), which determines whether the claimant’s impairment is severe or not

     severe, id. §§ 404.1520a(d), 416.920a(d). The ALJ considers four broad functional areas

                                                  13
5:20-cv-00085-DCN        Date Filed 02/23/21      Entry Number 29         Page 14 of 16




     in order to rate a claimant’s degree of functional limitation: the ability to (1) understand,

     remember, or apply information; (2) interact with others; (3) concentrate, persist, or

     maintain pace; and (4) adapt or manage oneself. Id. §§ 404.1520a(c)(3); 416.920a(c)(3).

     The ALJ also must consider factors such as “the quality and level of [the claimant’s]

     overall functional performance, any episodic limitations, the amount of supervision or

     assistance [the claimant] require[s], and the settings in which [the claimant is] able to

     function.” Id. §§ 404.1520a(c)(2); 416.920a(c)(2).

            Green alleges that she has multiple mental impairments that limit her ability to

     perform her prior work, including generalized anxiety disorder, major depressive

     disorder, and memory problems. Tr. 50–54. The ALJ found that the depressive disorder

     is non-severe because it does not cause “more than minimal limitation in [Green’s] ability

     to perform basic mental work activities” and is “controlled with prescribed medication.”

     Tr. 13. Accordingly, as to the four areas of mental functioning, the ALJ found:

        1. Green has no limitation. Green is able to “shop for groceries . . . indicating
           abilities to plan for such purchases, make and remember a shopping list. . .
           understanding financial transactions.” Green does household chores . . .
           “demonstrating significant abilities in understanding the need for such
           activities . . .” Tr. 13

        2. Green has a mild limitation with respect to interacting with others, as she
           “maintains a relationship with her family and she attends church . . . reports
           being able to shop, which involves interacting with cashiers and tolerating
           the presence of others.” Id.

        3. Green as a mild limitation for concentrating, persisting, or maintaining
           pace. The ALF found certain activities of daily life demonstrated an “ability
           to persist with a task despite limitations” and that Green “remembers to take
           her medication and is a primary caretaker of her teenage daughter.” Id.

        4. Green has no limitation as to adapting or managing oneself. ALJ relies on
           her ability to take her prescribed medications, perform personal care,
           perform household chores, and care for her teenage daughter. Tr. 13-14.



                                                   14
5:20-cv-00085-DCN       Date Filed 02/23/21       Entry Number 29        Page 15 of 16




            The court finds that the ALJ adequately assessed Green’s testimony and medical

     evidence in the record to determine her mental RFC. As the court discussed above, the

     record contains sufficient evidence from which the ALJ could determine that Green’s

     mental impairments create only a “mild” limitation in the relevant functional areas. Tr.

     14. The ALJ noted that “exams found throughout the record consistently show[ed] the

     claimant to have a euthymic mood, normal memory, normal speech, normal affect and

     full orientation.” Tr. 13, 15-17 (citing Tr. 354, 356, 358, 374, 377, 379, 391). And, as

     the ALJ noted, no physician in the record opined that Green had mental work-related

     functional limitations. As such, the court finds no error in the ALJ’s assessment Green’s

     mental residual capacity.3




            3
               Green also objects to the ALJ’s reliance on certain daily activities because
     Green’s testimony, as Green reads it, demonstrates that she no longer engages in those
     activities. Tr. 50-52. But Green’s testimony does not suggest that she no longer engages
     in those activities; instead, it indicates that her ability to engage in them has “changed.”
     Tr. 50. For example, Green still grocery shops, but she must “write down what [she]
     need[s]” or she will forget. Id.
                                                  15
5:20-cv-00085-DCN      Date Filed 02/23/21   Entry Number 29   Page 16 of 16




                                     IV. CONCLUSION

            Based on the foregoing, the court ADOPTS the R&R and AFFIRMS the

     decision of the Commissioner.

            AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE
     February 23, 2021
     Charleston, South Carolina




                                             16
